Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 1 of 233




                                                           P-APP000180
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 2 of 233




                                                           P-APP000181
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 3 of 233




                                                           P-APP000182
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 4 of 233




                                                           P-APP000183
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 5 of 233




                                                           P-APP000184
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 6 of 233




                                                           P-APP000185
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 7 of 233




                                                           P-APP000186
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 8 of 233




                                                           P-APP000187
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 9 of 233




                                                           P-APP000188
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 10 of 233




                                                           P-APP000189
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 11 of 233




                                                           P-APP000190
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 12 of 233




                                                           P-APP000191
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 13 of 233




                                                           P-APP000192
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 14 of 233




                                                           P-APP000193
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 15 of 233




                                                           P-APP000194
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 16 of 233




                                                           P-APP000195
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 17 of 233




                                                           P-APP000196
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 18 of 233




                                                           P-APP000197
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 19 of 233




                                                           P-APP000198
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 20 of 233




                                                           P-APP000199
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 21 of 233




                                                           P-APP000200
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 22 of 233




                                                           P-APP000201
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 23 of 233




                                                           P-APP000202
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 24 of 233




                                                           P-APP000203
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 25 of 233




                                                           P-APP000204
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 26 of 233




                                                           P-APP000205
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 27 of 233




                                                           P-APP000206
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 28 of 233




                                                           P-APP000207
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 29 of 233




                                                           P-APP000208
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 30 of 233




                                                           P-APP000209
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 31 of 233




                                                           P-APP000210
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 32 of 233




                                                           P-APP000211
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 33 of 233




                                                           P-APP000212
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 34 of 233




                                                           P-APP000213
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 35 of 233




                                                           P-APP000214
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 36 of 233




                                                           P-APP000215
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 37 of 233




                                                           P-APP000216
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 38 of 233




                                                           P-APP000217
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 39 of 233




                                                           P-APP000218
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 40 of 233




                                                           P-APP000219
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 41 of 233




                                                           P-APP000220
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 42 of 233




                                                           P-APP000221
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 43 of 233




                                                           P-APP000222
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 44 of 233




                                                           P-APP000223
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 45 of 233




                                                           P-APP000224
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 46 of 233




                                                           P-APP000225
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 47 of 233




                                                           P-APP000226
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 48 of 233




                                                           P-APP000227
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 49 of 233




                                                           P-APP000228
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 50 of 233




                                                           P-APP000229
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 51 of 233




                                                           P-APP000230
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 52 of 233




                                                           P-APP000231
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 53 of 233




                                                           P-APP000232
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 54 of 233




                                                           P-APP000233
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 55 of 233




                                                           P-APP000234
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 56 of 233




                                                           P-APP000235
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 57 of 233




                                                           P-APP000236
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 58 of 233




                                                           P-APP000237
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 59 of 233




                                                           P-APP000238
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 60 of 233




                                                           P-APP000239
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 61 of 233




                                                           P-APP000240
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 62 of 233




                                                           P-APP000241
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 63 of 233




                                                           P-APP000242
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 64 of 233




                                                           P-APP000243
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 65 of 233




                                                           P-APP000244
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 66 of 233




                                                           P-APP000245
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 67 of 233




                                                           P-APP000246
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 68 of 233




                                                           P-APP000247
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 69 of 233




                                                           P-APP000248
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 70 of 233




                                                           P-APP000249
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 71 of 233




                                                           P-APP000250
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 72 of 233




                                                           P-APP000251
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 73 of 233




                                                           P-APP000252
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 74 of 233




                                                           P-APP000253
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 75 of 233




                                                           P-APP000254
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 76 of 233




                                                           P-APP000255
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 77 of 233




                                                           P-APP000256
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 78 of 233




                                                           P-APP000257
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 79 of 233




                                                           P-APP000258
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 80 of 233




                                                           P-APP000259
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 81 of 233




                                                           P-APP000260
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 82 of 233




                                                           P-APP000261
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 83 of 233




                                                           P-APP000262
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 84 of 233




                                                           P-APP000263
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 85 of 233




                                                           P-APP000264
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 86 of 233




                                                           P-APP000265
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 87 of 233




                                                           P-APP000266
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 88 of 233




                                                           P-APP000267
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 89 of 233




                                                           P-APP000268
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 90 of 233




                                                           P-APP000269
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 91 of 233




                                                           P-APP000270
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 92 of 233




                                                           P-APP000271
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 93 of 233




                                                           P-APP000272
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 94 of 233




                                                           P-APP000273
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 95 of 233




                                                           P-APP000274
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 96 of 233




                                                           P-APP000275
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 97 of 233




                                                           P-APP000276
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 98 of 233




                                                           P-APP000277
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 99 of 233




                                                           P-APP000278
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 100 of 233




                                                            P-APP000279
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 101 of 233




                                                            P-APP000280
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 102 of 233




                                                            P-APP000281
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 103 of 233




                                                            P-APP000282
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 104 of 233




                                                            P-APP000283
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 105 of 233




                                                            P-APP000284
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 106 of 233




                                                            P-APP000285
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 107 of 233




                                                            P-APP000286
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 108 of 233




                                                            P-APP000287
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 109 of 233




                                                            P-APP000288
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 110 of 233




                                                            P-APP000289
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 111 of 233




                                                            P-APP000290
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 112 of 233




                                                            P-APP000291
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 113 of 233




                                                            P-APP000292
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 114 of 233




                                                            P-APP000293
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 115 of 233




                                                            P-APP000294
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 116 of 233




                                                            P-APP000295
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 117 of 233




                                                            P-APP000296
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 118 of 233




                                                            P-APP000297
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 119 of 233




                                                            P-APP000298
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 120 of 233




                                                            P-APP000299
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 121 of 233




                                                            P-APP000300
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 122 of 233




                                                            P-APP000301
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 123 of 233




                                                            P-APP000302
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 124 of 233




                                                            P-APP000303
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 125 of 233




                                                            P-APP000304
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 126 of 233




                                                            P-APP000305
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 127 of 233




                                                            P-APP000306
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 128 of 233




                                                            P-APP000307
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 129 of 233




                                                            P-APP000308
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 130 of 233




                                                            P-APP000309
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 131 of 233




                                                            P-APP000310
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 132 of 233




                                                            P-APP000311
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 133 of 233




                                                            P-APP000312
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 134 of 233




                                                            P-APP000313
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 135 of 233




                                                            P-APP000314
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 136 of 233




                                                            P-APP000315
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 137 of 233




                                                            P-APP000316
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 138 of 233




                                                            P-APP000317
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 139 of 233




                                                            P-APP000318
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 140 of 233




                                                            P-APP000319
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 141 of 233




                                                            P-APP000320
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 142 of 233




                                                            P-APP000321
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 143 of 233




                                                            P-APP000322
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 144 of 233




                                                            P-APP000323
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 145 of 233




                                                            P-APP000324
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 146 of 233




                                                            P-APP000325
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 147 of 233




                                                            P-APP000326
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 148 of 233




                                                            P-APP000327
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 149 of 233




                                                            P-APP000328
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 150 of 233




                                                            P-APP000329
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 151 of 233




                                                            P-APP000330
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 152 of 233




                                                            P-APP000331
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 153 of 233




                                                            P-APP000332
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 154 of 233




                                                            P-APP000333
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 155 of 233




                                                            P-APP000334
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 156 of 233




                                                            P-APP000335
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 157 of 233




                                                            P-APP000336
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 158 of 233




                                                            P-APP000337
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 159 of 233




                                                            P-APP000338
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 160 of 233




                                                            P-APP000339
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 161 of 233




                                                            P-APP000340
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 162 of 233




                                                            P-APP000341
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 163 of 233




                                                            P-APP000342
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 164 of 233




                                                            P-APP000343
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 165 of 233




                                                            P-APP000344
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 166 of 233




                                                            P-APP000345
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 167 of 233




                                                            P-APP000346
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 168 of 233




                                                            P-APP000347
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 169 of 233




                                                            P-APP000348
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 170 of 233




                                                            P-APP000349
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 171 of 233




                                                            P-APP000350
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 172 of 233




                                                            P-APP000351
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 173 of 233




                                                            P-APP000352
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 174 of 233




                                                            P-APP000353
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 175 of 233




                                                            P-APP000354
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 176 of 233




                                                            P-APP000355
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 177 of 233




                                                            P-APP000356
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 178 of 233




                                                            P-APP000357
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 179 of 233




                                                            P-APP000358
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 180 of 233




                                                            P-APP000359
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 181 of 233




                                                            P-APP000360
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 182 of 233




                                                            P-APP000361
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 183 of 233




                                                            P-APP000362
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 184 of 233




                                                            P-APP000363
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 185 of 233




                                                            P-APP000364
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 186 of 233




                                                            P-APP000365
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 187 of 233




                                                            P-APP000366
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 188 of 233




                                                            P-APP000367
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 189 of 233




                                                            P-APP000368
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 190 of 233




                                                            P-APP000369
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 191 of 233




                                                            P-APP000370
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 192 of 233




                                                            P-APP000371
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 193 of 233




                                                            P-APP000372
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 194 of 233




                                                            P-APP000373
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 195 of 233




                                                            P-APP000374
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 196 of 233




                                                            P-APP000375
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 197 of 233




                                                            P-APP000376
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 198 of 233




                                                            P-APP000377
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 199 of 233




                                                            P-APP000378
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 200 of 233




                                                            P-APP000379
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 201 of 233




                                                            P-APP000380
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 202 of 233




                                                            P-APP000381
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 203 of 233




                                                            P-APP000382
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 204 of 233




                                                            P-APP000383
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 205 of 233




                                                            P-APP000384
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 206 of 233




                                                            P-APP000385
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 207 of 233




                                                            P-APP000386
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 208 of 233




                                                            P-APP000387
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 209 of 233




                                                            P-APP000388
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 210 of 233




                                                            P-APP000389
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 211 of 233




                                                            P-APP000390
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 212 of 233




                                                            P-APP000391
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 213 of 233




                                                            P-APP000392
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 214 of 233




                                                            P-APP000393
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 215 of 233




                                                            P-APP000394
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 216 of 233




                                                            P-APP000395
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 217 of 233




                                                            P-APP000396
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 218 of 233




                                                            P-APP000397
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 219 of 233




                                                            P-APP000398
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 220 of 233




                                                            P-APP000399
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 221 of 233




                                                            P-APP000400
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 222 of 233




                                                            P-APP000401
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 223 of 233




                                                            P-APP000402
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 224 of 233




                                                            P-APP000403
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 225 of 233




                                                            P-APP000404
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 226 of 233




                                                            P-APP000405
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 227 of 233




                                                            P-APP000406
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 228 of 233




                                                            P-APP000407
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 229 of 233




                                                            P-APP000408
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 230 of 233




                                                            P-APP000409
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 231 of 233




                                                            P-APP000410
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 232 of 233




                                                            P-APP000411
Case 1:20-cv-08042-PKC Document 46-1 Filed 07/01/20 Page 233 of 233




                                                            P-APP000412
